         Case 1:18-cv-02921-JMF Document 507 Filed 11/07/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                          18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.


      NOTICE OF FILING OF TRIAL AFFIDAVIT OF DR. WILLIAM P. O’HARE

Plaintiffs hereby file with the Court the following trial affidavit:

1. Nov. 6, 2018 Corrected Affidavit of Dr. William P. O’Hare (Ex. 1).



                                        Respectfully submitted,

                                        BARBARA D. UNDERWOOD
                                        Attorney General of the State of New York

                                        By: /s/ Matthew Colangelo
                                        Matthew Colangelo, Executive Deputy Attorney General
                                        Elena Goldstein, Senior Trial Counsel
                                        Ajay Saini, Assistant Attorney General
                                        Office of the New York State Attorney General
                                        28 Liberty Street
                                        New York, NY 10005
                                        Phone: (212) 416-6057
                                        matthew.colangelo@ag.ny.gov

                                        Attorneys for the State of New York Plaintiffs


                                        AMERICAN CIVIL LIBERTIES UNION
                                        ARNOLD & PORTER KAYE SCHOLER LLP

                                        By: /s/ Dale Ho
       Case 1:18-cv-02921-JMF Document 507 Filed 11/07/18 Page 2 of 2



Dale Ho                                       Andrew Bauer
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
125 Broad St.                                 250 West 55th Street
New York, NY 10004                            New York, NY 10019-9710
(212) 549-2693                                (212) 836-7669
dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
          Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

Plaintiffs,                                    Civil Action No. 1:18-cv-2921-JMF

NEW YORK IMMIGRATION
COALITION, et al.,

Consolidated Plaintiffs

     v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

Defendants.


                 CORRECTED AFFIDAVIT OF DR. WILLIAM P. O’HARE

I.        QUALIFICATIONS

          1.    I was retained in this litigation to analyze the impact that the expected reduction

in self-response rates during the 2020 Census will have on the accuracy of the 2020 Census. My

analysis was offered in response to Dr. Abowd’s assertion that reduced self-response rates

resulting from the addition of a citizenship question will not impact the undercount. I

demonstrate that this assertion is incorrect by showing that, historically, decreases in self-

response rates strongly correlate with increased undercount rates, and that a citizenship question,

by reducing self-response, is likely to increase undercount in 2020. A copy of the rebuttal report

that I submitted in this case is PX-320, and the errata to that report is PX-334.

          2.    I have more than forty years of experience using Census data in a variety of

professional settings, including experience in non-profits, philanthropy, state government, and

university settings. Since 1987, I have worked at the Population Reference Bureau, the

                                                  1
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 2 of 29



University of Louisville, and the Annie E. Casey Foundation.

       3.      I have published many articles in scientific journals and written many books and

book chapters based on Census Bureau data. I have authored more than a dozen monographs on

subjects such as the well-being of children, poverty, and minorities in America. I have also

made many presentations using Census data at professional conferences. While serving as the

Director of the KIDS COUNT project within the Annie E. Casey Foundation from 1993 to 2006,

I supervised extensive use of Census Bureau data related to measuring and reporting on the well-

being of children.

       4.      I have been a member of the Population Association of America, the Southern

Demographic Association, and the American Statistical Association since the 1970s. I served on

the Board of Directors and was President of the Southern Demographic Association. I was a

founding member and I served on the Board of Directors for the International Society of Child

Indicators.

       5.      I served on the Census Bureau advisory committees focused on the 2000 and

2010 Censuses. From 1995 to 2001, I was a representative from the American Statistical

Association on the Census Bureau’s Professional Advisory Committee. From 2008 to 2011, I

was a representative from the Association of Public Data Users on the Census Bureau’s 2010

Census Advisory Committee. In addition, I was awarded a National Science

Foundation/American Statistical Association/Census Bureau Research Fellowship where I

worked at the Census Bureau from 2011 to 2013.

       6.      I have a Bachelor of Science Degree from Michigan State University in Multi-

Disciplinary Social Science. I have a master’s degree from Michigan State University in Multi-

Disciplinary Social Science, I have a Ph.D. from Michigan State University in Sociology.



                                                2
        Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 3 of 29



         7.     A copy of my C.V. is PX-335. Based on my experiences, I believe I am well-

qualified to offer an expert opinion on the consequences of the anticipated decrease in self-

response on the 2020 Census on undercount rates. I offer these opinions to a reasonable degree

of scientific certainty.

II.      INTRODUCTION

         8.     The Census Bureau expects the addition of the citizenship question on the 2020

Census to lead to a reduction of at least 5.1 percentage points in self-response rates for

households with one or more noncitizens. The 5.1 percentage point decline in self-response rates

for households with one or more noncitizens refers to a decrease in the share of those households

completing a questionnaire in the first phase of the Census data collection operation.

         9.     My analysis demonstrates the close connection between lower self-response rates

and higher net undercount rates and thus the inaccuracy of the position that Dr. Abowd

articulated in his report of September 21, 2018 that a differential self-response decline, i.e. a

reduction of self-response concentrated in one demographic groups such as non-citizens, will not

result in a differential undercount, i.e. an increase in undercounting of that same demographic

group. It is my opinion, based on the empirical statistical relationships from the 1990, 2000, and

2010 Decennial Censuses, as discussed in my analysis, that the Census Bureau’s expected

decrease of at least 5.1 percentage points in the self-response rates for households with at least

one noncitizen because of the citizenship question will increase the net undercount and omission

rates for people living in those households. There is no evidence in the 1990, 2000 or 2010

Censuses that the Census Bureau can mitigate low response rates to avoid a net undercount.

      A. Key Concepts and Terms

         10.    Before presenting the analysis and results, it is important to define some key



                                                  3
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 4 of 29



concepts and terms used in my analysis.

       11.     In its simplest form, the U.S. Decennial Census can be thought of as having two

major phases; 1) a self-response phase and 2) a Non-Response Follow Up (NRFU) phase. The

self-response phase consists of households returning the questionnaire that was mailed to them

from the Census Bureau (in 2020, for the first time in the decennial census, the self-response will

include internet and telephone responses). Several weeks after census day (April 1) the second

phase of the Census begins, and households that did not return a completed Census questionnaire

are visited by a Census enumerator to gather the information needed for the Census. This is

referred to as Non-Response Follow Up (NRFU) operations by the Census Bureau, and also

includes the use of administrative records and third-party data to provide data for occupied

housing units. While a few people belatedly self-respond during the NRFU phase, and there are

other Census operations (like update leave and update enumerate) that are outside of these two

operations, the bulk of Census respondents are captured in the self-response and NRFU

operations of the Census.

       12.     Self-response rates reflect the percent of households that return the census

questionnaire. In this analysis, self-response is measured by two closely related indicators: Mail

Return Rates and Mail Response Rates, both of which are calculated by the Census Bureau.

Detailed descriptions of the Mail Return Rates and the Mail Response Rates are provided by the

U.S. Census Bureau. See 2014 Planning Database (PX-345), at p. 61. In simple terms, the Mail

Return Rate is the percentage of census questionnaires that were returned from occupied

households. Mail Response Rates are the percentage of census questionnaires that were returned

from all households whether they were occupied or not. The Mail Return Rate is used by Dr.

Abowd to measure self-response. Where available, my analysis uses Mail Return Rate to



                                                 4
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 5 of 29



measure self-response rates. However, the Mail Return Rate was not available in the 1990

Census, so I use the Mail Response Rate to reflect the self-response rate in 1990.

       13.     While self-response modes other than mail, such as the internet and telephone,

will be available during the 2020 Census, Mail Response and Mail Return Rates from prior

censuses are the best indicator of self-response. Moreover, the Census Bureau has estimated that

the self-response rate in the 2020 Census will be lower than the self-response rate in previous

Censuses, suggesting that internet and telephone response options will not be effective at

improving self-response compared to past Censuses.

       14.     Net undercount and omissions rates are both measures of Census accuracy, but

they capture different parts of Census accuracy. According to the U.S. Census Bureau,

“omissions are people who should have been enumerated in the United States Census but were

not.” See 2010 Coverage Measurement Estimation Report: Summary of Estimates of Coverage

for Persons in the United States, 2012 (PX-267), at 12. Erroneous enumerations are people that

are double counted, counted in the wrong place, and those inappropriately included in the Census

– like foreign tourists. Imputed persons are those added to Census count based on evidence they

exist, including persons added from a housing unit that looks occupied but where there is no self-

response, and no one responds to an enumerator.

       15.     The net undercount is the balance between omissions and those included

erroneously and those imputed. If the number of omissions is higher than the number of

erroneous inclusions and whole person imputations, there is a net undercount. If the number of

erroneous inclusions and whole person imputations is larger than the number of omissions, there

is a net overcount.

       16.     Both omissions and erroneous enumerations are calculated by the Census Bureau



                                                 5
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 6 of 29



using the Dual-Systems Estimation method. While there is admittedly some uncertainty in these

rates, they are the best estimates available, and appropriate for the analysis that I conducted.

       17.     Omissions can offer insights into populations missed by the Census that are

masked by net undercount rates. For example, if 10% of Hispanics in a state are missed, while an

equal number of Non-Hispanic Whites are double counted, the net undercount would be zero, but

that does not reflect the fact that a large number of Hispanics were missed. In the 2010 Census

there were 10,042,000 erroneous enumerations, 5,993,000 whole-person imputations and

15,999,000 omissions. See PX-267, at Table 3.

       18.     It is important to understand the net undercount often masks the extent to which

specific groups were missed in the Census and it is worth noting that even when a net undercount

for a group is zero, there are often omissions. For example, the net undercount of Asians in the

2010 Census was essentially zero, but there was an omissions rate of over 5 percent for Asians in

the 2010 Census. Moreover the net undercount for children age 0-4 in the 2010 Census was 4.6

percent, but the omissions rate was 10.3 percent. See O’Hare, Presentation on undercount of

young children at Census Bureau/Children’s Leadership Council meeting, 2018 (PX-336).

       19.     Undercounts have sometimes been reported as a negative number by the Census

Bureau and sometimes as a positive number by the Census Bureau. For this analysis, I refer to

net undercounts as a positive number and net overcounts as a negative number. Measuring net

undercounts here as a positive number makes the correlations and the figures easier to interpret.

   B. Correlations

       20.     Much of my analysis relies on correlation coefficients to show relationships

between two variables such as self-response rates and net undercount rates. More

specifically, I use the Pearson Product-Moment Correlation Coefficient. This is probably the



                                                  6
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 7 of 29



most widely used correlation calculation.

       21.     There are three dimensions of correlation coefficients: direction, magnitude, and

statistical significance. Direction is indicated by a positive or a negative sign. A positive

correlation indicates a higher value on one variable is associated with a higher value in the other

variable. The relationship between height and weight reflects a positive correlation, i.e. taller

people usually weigh more. A negative sign indicates that a higher value on one variable is

associated with a lower value in the other variable. The relationship between exercise and

obesity reflects a negative correlation, i.e. people who exercise more are less likely to be obese.

       22.     The magnitude of a correlation coefficient varies from 0 to 1. A magnitude of

zero means no relationship between the two variables and a value of 1 means a perfect

correlation between the two variables. The higher the magnitude or value of the correlation

coefficient the stronger the relationship between the two measures being examined.

       23.     Statistical significance testing is done to assess how likely the observed results are

due to chance. Researchers use different levels of statistical significance depending on the

analysis. The standard used by the Census Bureau in its publications and on its website is 0.10,

which means if something is statistically significant the results would occur by chance alone less

than one time out of ten. This is a commonly used benchmark in social science research.

Another way of saying this is with a 0.10 level of significance we can be ninety percent

confident the observed results reflect a real or true relationship between two measures.

       24.     All the correlation coefficients deemed statistically significant in my analysis are

significant at the 0.10 level or higher (higher level of significance) – the same level that the

Census Bureau uses. This means the observed results would happen by chance alone less than

one time in ten. The ninety percent confidence level is a minimum. Most of the correlations in



                                                  7
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 8 of 29



my analysis are statistically significant at a much higher level. Since the observed results are

unlikely to be due to chance, it is highly likely that the correlation coefficient reflects a real

relationship, and these are not random results.

        25.     Since I am only interested in knowing if a correlation coefficient is negative and

statistically significant, I use a one-tailed test of significance. A one-tailed test implies we are

only interested in seeing if the correlation is negative and statistically different from zero. This

contrasts to a two-tailed test which would tell us if the correlation was statistically different from

zero in either direction that is positive or negative

        26.     This approach is a commonly used practice in social science research. Statistical

significance is largely determined by the size of the correlation coefficient and the number of

observations upon which the correlation is based. Higher magnitude and more observations lead

to a higher-level statistical significance.

III.    Self-Response and Census Accuracy

        27.     In this section, I examine the relationship between self-response rates and Census

accuracy, as measured by net undercount and omissions rates. The 1990, 2000, and 2010 Census

provide statistical data that can be used to examine this relationship from an empirical

perspective. The Census net undercount and omissions rates are taken from Dual-Systems

Estimates method (based on a Post-Enumeration Survey). The sample size for the Post-

Enumeration Survey (PES) varied over the Census years. Specifically, the sample size of the

2010 PES was smaller than the sample size used in 2000 and, consequently, the estimates have

higher standard errors. Nevertheless, the data published by the Census Bureau are the best

available. Moreover, the data are sufficient to detect the relationship between levels of self-

response and Census accuracy. The consistency of correlations across censuses, demographic



                                                   8
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 9 of 29



groups and states indicate the association between self-response rates and Census accuracy is a

robust relationship. Relationships are shown graphically as well as statistically, as it may be

easier to grasp a relationship from a visual presentation.

   A. Examination of Data from the 2010 Census

       28.     Table 1.1 shows the self-response rates and net undercount rates for eight

demographic groups defined by race, Hispanic Origin, and tenure (i.e. owner or renter). These

are the only demographic groups where I could find all three measures (self-response, net

undercount, and omissions rates) in consistently classified groups. The data for the self-response

rates and undercount rates for these eight demographic groups were compiled by the Census

Bureau after the 2010 Census. See 2010 Census Mail Response/Return Rates Assessment

Report, 2012 (PX-341), at Table 10, and PX-267 at Table 7. The correlation coefficient between

the self-response rate and the net undercount rate for the eight groups shown in Table 1.1 is -

0.79. This correlation is statistically significantly different than zero at a 90 percent confidence

level. This correlation is also statistically significantly different than zero at a 95 percent

confidence level. This correlation means groups with lower self-response rates have higher net

undercount rates.




                                                   9
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 10 of 29



       29.     The data in Table 1.1 are very consistent. All the demographic groups that have

higher than average self-response rates have net overcounts and all groups with lower than

average self-response rates have net undercounts. Asians essentially have self-response rates the

same as the total population and essentially have a net undercount rate of zero.

Table 1.1 Self-Response Rates, and Net Undercount Rates for Demographic Groups in
                                 the 2010 Census
                                                      Self-Response
                                                                                   Net Undercount
                                                     Rates (Mail Return
                                                                                        Rates
                                                          Rates)
                      Total                                 75.8                       -0.01

                White Alone                                  82.5                      -0.84
                Black Alone                                  70.0                      2.07
American Indian and Alaskan Native Alone                     69.8                      0.15
                Asian Alone                                  75.4                      -0.08
 Native Hawaiian or Pacific Islander Alone                   59.7                      1.34
                 Hispanic                                    69.7                      1.54
  Population in Owner-Occupied Housing
                                                             85.8                      -0.60
                   Units
 Population in Renter- Occupied Housing
                                                             66.9                       1.1
                   Units




                                                10
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 11 of 29



        30.     The relationship is shown graphically in Figure 1.1. The red dotted line shown in

Figure 1.1 (and all other figures) is the trend line that reflects the statistical relationship between

the two measures shown in the Figure. The closer the points are to the line, the higher the




correlation.



        31.     Table 1.2 shows 2010 Census self-response rates and omissions rates for the same

eight demographic groups shown in Table 1.1. The omissions rates for these eight demographic

groups were also compiled by the Census Bureau. See U.S. Census Bureau, 2010 Components of

Census Coverage for Race Groups and Hispanic Origin by Age, Sex, and Tenure in the United

States, 2012. The correlation coefficient between the self-response rates and the omissions rates

for the eight groups in Table is -0.86 and it is statistically significantly different from zero at a 90

percent confidence level. The correlation means groups with lower self-response rates have

                                                  11
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 12 of 29



higher omissions rates.

  Table 1.2 Self-Response Rates and Omission Rates for Demographic Groups in the
                                  2010 Census

                                                     Self-Response Rates
                                                                                 Omission rates
                                                      (Mail Return Rates)

                       Total                                  75.8                      5.3

                White Alone                                   82.5                      4.3
                Black Alone                                   70.0                      9.3
American Indian and Alaskan Native Alone                      69.8                      7.6
                Asian Alone                                   75.4                      5.3
 Native Hawaiian or Pacific Islander Alone                    59.7                      7.9
                 Hispanic                                     69.7                      7.7
  Population in Owner-Occupied Housing
                                                              85.8                      3.7
                   Units
 Population in Renter- Occupied Housing
                                                              66.9                      8.5
                   Units


       32.     All the groups that have higher than average self-response rates have below

average omissions rates and all the groups with lower than average self-response rates have

higher than average omissions rates as shown in Table 1.2. Again, Asians essentially have self-

response rates that are the same as that total population and have an omissions rate exactly equal

to the total population.




                                                12
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 13 of 29



       33.     The correlation can be seen graphically in Figure 1.2. This figure shows that

groups with lower self-response rates have higher omissions rates.




       34.     Table 1.3 shows the self-response rates and net undercount rates for states along

with the District of Columbia. These state self-response rates and net undercount rates were

compiled by the Census Bureau after 2010 Census. See State Mail Return Rates, 2010 (PX-348),

and PX-267 at Table 14. Note that none of the net undercount rates in Table 1.3 are statistically

significantly different from zero. See 2010 Census Coverage Measurement Estimation Report:

Components of Census Coverage for the Household Population in the United States, 2012 (PX-

338), at Table 5. It is as if all the net undercount measures had the same value for all the states.

This is important because when there is little variation in one of the measures in a relationship, it

is more difficult to determine the extent of any correlation. Moreover, the sample size for each

                                                 13
          Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 14 of 29



state in the 2010 Post-Enumeration Survey was smaller than the Post-Enumeration Survey in

2000. The smaller sample size lead to less precise state estimates which contributed to the lack

of statistical significance for this correlation. The lack of precision based on a small sample size

along with little variation among states, means it is difficult to detect real differences between

states.

          35.    Given the lack of measurable variation in the state-level net undercount rates in

the 2010 Census, correlation with self-response rates is expected to be low. Indeed, the

correlation between self-response rates and net undercount rates across the states is 0.06, which

is not statistically significantly different from zero. Given the low correlation between self-

response rates and net undercount rates for states, the data are not shown graphically.

                 Table 1.3. 2010 Census Self-Response Rates and Net Undercount Rates by State
                        Self-Response      Net                                 Self-Response
                          Rates (Mail   Undercount                             Rates (Mail   Net Undercount
          State          Return Rate)     Rate                  State          Return Rate)       Rate
       Alabama               78.4           0.13              Montana              80.4           -0.65
         Alaska              74.8          -0.85              Nebraska             82.5           -0.54
        Arizona              77.6          -0.42               Nevada              76.3           -0.04
       Arkansas              77.0          -0.41           New Hampshire           79.4            0.6
       California            76.9           0.26             New Jersey            78.1           -0.36
       Colorado              79.1          -0.29            New Mexico             73.8           -0.16
     Connecticut             79.1          -0.45              New York             75.8           -0.79
       Delaware              80.0           0.55           North Carolina          80.7           0.52
 District of Columbia        78.3           2.23            North Dakota           83.1           0.09
        Florida              80.2           0.45                 Ohio              80.8           -0.83
        Georgia              77.2           0.91             Oklahoma              75.5           -1.08
         Hawaii              76.8          -0.44               Oregon              79.8           0.02
         Idaho               82.6          -0.03            Pennsylvania           82.3           0.14
         Illinois            80.7          -0.48            Rhode Island           77.7           -0.81
        Indiana              82.2          -0.67           South Carolina          81.4           0.41
          Iowa               83.3          -0.28            South Dakota           82.7            0.1
        Kansas               81.2          -0.67             Tennessee             80.3           0.12
       Kentucky              81.0          -0.13                Texas              76.5           0.97
       Louisiana             74.5          -0.38                 Utah              80.4           -0.48
         Maine               81.1           0.65              Vermont              79.7           1.29
       Maryland              80.3           0.94               Virginia            80.8           0.57
   Massachusetts             78.9          -0.52             Washington            79.9            -0.1
       Michigan              83.7          -0.66            West Virginia          75.6           -1.43
      Minnesota              85.6          -0.56             Wisconsin             85.1           -0.17
      Mississippi            76.4           0.24              Wyoming              79.9           -0.51
        Missouri             81.1          -0.66                Total              75.8           -0.01


                                                     14
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 15 of 29



        36.      Table 1.4 shows self-response rates and omissions rates for states and the District

of Columbia in the 2010 Census. These self-response and omissions rates were compiled by the

Census Bureau. See PX-348 and PX-267 at Table 14. While the sample size for each state in the

2010 Post- Enumeration Survey was smaller than the 2000 Post-Enumeration Survey, the

omissions rates varied a lot more across states and the correlation between self-response rates

and omissions rates was statistically significant. That correlation was calculated at -0.63, and it

is statistically significantly different from zero at a 90 percent confidence level. The correlation

is also statistically significantly different than zero at a 95 percent confidence level. States that

have lower self-response rates have higher omissions rates.

                    Table 1.4. 2010 Census Self-response Rates and Omissions Rates by State
                        Self-Response                                          Self-Response
                          Rates (Mail   Omissions                            Rates (Mail Return   Omissions
          State          Return Rate)     Rate                  State               Rate)           Rate
       Alabama               78.4          7.7                Montana               80.4            6.1
         Alaska              74.8          5.5                Nebraska              82.5            3.1
        Arizona              77.6          7.3                 Nevada               76.3            6.9
       Arkansas              77.0          5.4             New Hampshire            79.4            5.0
       California            76.9          5.1               New Jersey             78.1            4.5
       Colorado              79.1          5.9              New Mexico              73.8            7.7
     Connecticut             79.1          3.9                New York              75.8            6.1
       Delaware              80.0          6.2             North Carolina           80.7            7.6
 District of Columbia        78.3          9.0              North Dakota            83.1            3.9
        Florida              80.2          7.5                   Ohio               80.8            3.5
        Georgia              77.2          7.3               Oklahoma               75.5            6.4
         Hawaii              76.8          7.8                 Oregon               79.8            4.0
         Idaho               82.6          5.8              Pennsylvania            82.3            4.5
         Illinois            80.7          4.6              Rhode Island            77.7            5.9
        Indiana              82.2          3.6             South Carolina           81.4            5.2
          Iowa               83.3          2.6              South Dakota            82.7            4.9
        Kansas               81.2          3.7               Tennessee              80.3            5.8
       Kentucky              81.0          5.5                  Texas               76.5            6.9
       Louisiana             74.5          6.8                   Utah               80.4            4.9
         Maine               81.1          4.2                Vermont               79.7            5.4
       Maryland              80.3          6.0                 Virginia             80.8            5.8
   Massachusetts             78.9          5.7               Washington             79.9            4.5
       Michigan              83.7          4.5              West Virginia           75.6            7.7
      Minnesota              85.6          4.4               Wisconsin              85.1            4.1
      Mississippi            76.4          8.9                Wyoming               79.9            6.4
        Missouri             81.1          4.5                  Total               75.8            5.3




                                                      15
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 16 of 29



       37.     Figure 1.4 shows the relationship between self-response rates and omissions rates

for states in the 2010 Census graphically. Figure 1.4 shows that states with lower self-response

rates have higher omissions rates.




                                                16
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 17 of 29



       38.     Table 1.5 shows self-response rates and net undercount rates from the 2000

Census for eight demographic groups. The data were calculated by the Census Bureau shortly

after the 2000 Census. See Census 2000 Mail Return Rates, 2003 (PX-342), Tables 10, 12 and

16, and DSSD A.C.E. Revision II Memorandum Series #PP-54 (PX-349), at Table 1. Note that

the racial groups are not defined exactly the same in the two Census Bureau reports from which

the data were taken but they are very similar. This is a minor point and unlikely to impact the

correlation. The correlation coefficient between self-response rates and net undercount rates in

Table 1.5 is -0.97, which is very high and statistically significantly different from zero at a 90

percent confidence level. This correlation coefficient is also statistically significantly different

than zero at a 95 percent confidence level. This means that demographic groups that have low

self-response rates have high net undercounts.

 Table 1.5 Self-Response Rates and Net Undercount Rates in the 2000 Census for Eight
                                Demographic Groups
                                     Self-
                                                                                  Net Undercount
             Groups                Response                   Groups               Rates (A.C.E.
                                  Rates (Mail
                                                                                    Revision II)
                                  Return Rate)
         White Alone                   81.8             Non-Hispanic White              -1.13
         Black Alone                   64.3             Non-Hispanic Black              1.84
         Asian Alone                   74.6             Non-Hispanic Asian              -0.75
   Pacific Islander Alone              59.4             Hawaiian or Pacific              2.12
                                                             Islander
         Hispanic                      69.2                  Hispanic                   0.71
   American Indian Alone               70.7            AIAN Off Reservations            0.62
     Owner-Occupied                    84.8                Homeowner                    -1.25
     Renter-Occupied                   65.9                   Renter                    1.14




                                                  17
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 18 of 29



       39.     The relationship between self-response rates and net undercount rates is shown

graphically in Figure 1.5. This figure shows that groups that have lower self-response rates have

higher net undercount rates.




                                               18
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 19 of 29



       40.     Table 1.6 shows the self-response rates and net undercount rates for states along

with the District of Columbia in the 2000 Census. These self-response and net undercount rates

were compiled by the Census Bureau. See PX-348 and A.C.E. Revision II – Adjusted Data for

States, Counties, and Places, 2003 (PX-350), at Table 1. The correlation between self-response

rates and net undercount rates across the states is -0.66, which is statistically significantly

different from zero at a 90 percent confidence level. This correlation is also statistically

significantly different than zero at a 95 percent confidence level. Groups with low self-response

rates have high net undercount rates. To the best of my knowledge state omissions rates for the

2000 Census were not readily available to the public.

                  Table 1.6 Census 2000 Self-Response Rates and Undercount Rates for States
                                                                                    Response
                          Self-Response        Net                                               Net
                                                                                      Rates
          State             Rates (Mail   Undercount                 State                   Undercount
                                                                                       (Mail
                           Return Rates)     Rates                                             Rates
                                                                                     Return)
       Alabama                 76.9          -0.34                 Montana             83.2     0.49
         Alaska                76.1          0.29                  Nebraska            84.6    -0.81
        Arizona                76.9          -0.32                  Nevada             75.0     0.50
       Arkansas                79.0          -0.09             New Hampshire           80.5    -1.15
       California              78.6          0.13                New Jersey            78.7    -0.52
       Colorado                80.8          -0.01               New Mexico            78.1     0.02
     Connecticut               80.2          -0.75                 New York            75.2    -0.25
       Delaware                78.0          -0.32              North Carolina         78.3    -0.15
 District of Columbia          72.1          1.54                North Dakota          85.4    -1.43
        Florida                77.8          -0.64                    Ohio             82.1    -1.27
        Georgia                79.1          0.27                 Oklahoma             77.9    -0.20
         Hawaii                75.7          0.22                   Oregon             81.1    -0.35
         Idaho                 83.5          -0.41              Pennsylvania           82.4    -0.91
         Illinois              80.2          -1.42               Rhode Island          76.9    -1.14
        Indiana                81.6          -1.66              South Carolina         76.5    -0.36
          Iowa                 85.6          -1.44              South Dakota           86.8    -1.28
        Kansas                 81.8          -1.28                Tennessee            77.1    -0.41
       Kentucky                79.9          -0.48                   Texas             75.3     0.05
       Louisiana               75.2          -0.09                    Utah             79.6    -0.10
         Maine                 80.1          -1.20                 Vermont             81.1    -1.12
       Maryland                79.3          0.25                   Virginia           81.3     0.27
   Massachusetts               79.0          -1.00               Washington            78.6    -0.21
       Michigan                83.7          -0.95               West Virginia         80.7    -0.73
      Minnesota                86.1          -1.70                Wisconsin            87.3    -1.50
      Mississippi              78.3          -0.41                 Wyoming             83.6    -0.39
        Missouri               82.2          -1.35              United States          78.4     0.48


                                                  19
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 20 of 29



       41.     This relationship is shown graphically in Figure 1.6. This figure shows that states

that have lower self-response rates have high net undercount rates.




   B. Examination of Data from the 1990 Census

       42.     The only self-response rates available for states in the 1990 Census were Mail

Response Rates. Mail Response Rates are slightly different than the Mail Return Rates (as

explained in Paragraph 12), but both are measures of self-response used by the Census Bureau.




                                                20
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 21 of 29




       43.     Table 1.7 shows self-response rates and net undercount rates in the 1990 Census

for seven demographic groups. The Census Bureau compiled these self-response rates and net

undercount rates shortly after the 1990 Census. See Word, Who Responds? Who Doesn’t?:

Analyzing Variation in Mail response Rates During the 1990 Census, 1997 (PX-343), at Table

2.0, and Hogan and Robinson, What the Census Bureau’s Coverage Evaluation Programs Tell

Us About Different Undercounts, 1993 (PX-351), at Table 3. The correlation between the self-

response rates and the net undercount rates is -0.61, which is statistically significantly different

from zero at a 90 percent confidence level. The correlation indicates that groups with lower self-

response rates have higher net undercount rates.

   Table 1.7 1990 Census Self-Response Rates and Net Undercount Rates for Seven
                               Demographic Groups

                                  Self-Response
                                                                                            Net
                                   Rates (Mail                                           Undercount
                                    Reponses                                               Rate
                                      Rates)

    Non-Hispanic White                   78.0             Non-Hispanic White                 0.7
           Black                         56.6                    Black                       4.4
 American Indians, Eskimo                63.1           American Indian, Eskimo             12.2
         and Aleut                                             and Aleut
 Asian and Pacific Islanders             66.1          Asians and Pacific Islander          2.4
      Hispanic Origin                    63.4               Hispanic Origin                 5.0
          Owners                         82.3                   Owners                      -0.1
          Renters                        61.3                   Renters                     4.3




                                                  21
                      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 22 of 29



                          44.     This relationship is shown graphically in Figure 1.7. This figure shows that

groups that have low self-response rates have higher net undercount rates.




                                Figure 1.7 Relationship Between Self Rsponse Rates
                                 and Net Undercount Rates for Seven Demographic
                                            Groups in the 1990 Census
                                  14
   Net Undercount Ratse




                                  12
                                  10
                                   8
                                   6
                                   4
                                   2
                                   0
                                  -2
                                   50.0     55.0     60.0      65.0     70.0      75.0     80.0      85.0
                                                         Self Response Rates




                                                                  22
       Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 23 of 29



        45.      Table 1.8 shows 1990 Census self-response rates and net undercount rates for states and

the District of Columbia. These self-response and net undercount rates were compiled by the Census

Bureau. See 1990 Mail response Rates by 1990 Geography Boundaries (PX-352), and PX-267 at Table

7. The correlation coefficient between self-response rates and net undercount rates, shown in Table 1.8 is

-0.56, which is statistically significantly different from zero at a 90 percent confidence level. This

correlation coefficient is also statistically significantly different than zero at a 95 percent confidence level.

This means that states with lower self- response rates have higher net undercount rates. To the best of my

knowledge, state omissions rates from the 1990 Census were not readily available to the public.

                 Table 1.8 1990 Census Self-Response Rates and Net Undercount Rates for States
                                                                                     Self-
                            Self-Response
                                                1990 Net                          Response       1990 Net
                              Rates (Mail
           State                             Undercount of             State      Rates (Mail Undercount of
                              Response
                                               Persons                            Response      Persons
                                Rates)
                                                                                    Rates)
        Alabama                  62.0            1.8                 Montana         67.0         2.4
          Alaska                 52.0            2.0                 Nebraska        74.0         0.7
         Arizona                 62.0            2.4                  Nevada         61.0         2.3
        Arkansas                 65.0            1.8             New Hampshire       63.0         0.8
        California               65.0            2.7               New Jersey        65.0         0.6
        Colorado                 67.0            2.1               New Mexico        62.0         3.1
      Connecticut                66.0            0.6                 New York        62.0         1.5
        Delaware                 68.0            1.8              North Carolina     63.0         1.9
  District of Columbia           56.0            3.4               North Dakota      72.0         0.7
         Florida                 61.0            2.0                    Ohio         75.0         0.7
         Georgia                 63.0            2.2                Oklahoma         63.0         1.8
          Hawaii                 62.0            1.9                  Oregon         67.0         1.9
          Idaho                  70.0            2.2              Pennsylvania       73.0         0.3
          Illinois               68.0            1.0               Rhode Island      62.0         0.1
         Indiana                 72.0            0.5             South Carolina      58.0         2.0
           Iowa                  76.0            0.4              South Dakota       74.0         1.0
         Kansas                  72.0            0.7                Tennessee        65.0         1.8
        Kentucky                 69.0            1.6                   Texas         61.0         2.8
        Louisiana                58.0            2.2                    Utah         67.0         1.7
          Maine                  58.0            0.7                 Vermont         64.0         1.1
        Maryland                 70.0            2.1                  Virginia       70.0         2.0
    Massachusetts                64.0            0.5               Washington        67.0         1.8
        Michigan                 72.0            0.7               West Virginia     65.0         1.4
       Minnesota                 76.0            0.4                Wisconsin        77.0         0.6
       Mississippi               62.0            2.1                 Wyoming         61.0         2.2
         Missouri                69.0            0.6                U.S. Total                    1.6




                                                       23
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 24 of 29



       46.     Figure 1.8 shows the relationship between state 1990 Mail Response Rates and

net undercount rates graphically. This figure shows that states that have low self-response rates

have high net undercount rates.




       C.      Summary of Relationship between Self-Response Rates and Census Accuracy

       47.     Table 1.9 summarizes the correlations between self-response rates and census

accuracy for the past three Decennial Censuses. Based on empirical statistical relationships seen

in the past three Decennial Censuses, the Census Bureau’s expected decrease of at least 5.1

percentage points in the self-response rates for households with at least one noncitizen due to the

addition of the citizenship question will increase the net undercount and omissions rates for

people living in those households in the 2020 Census.

       48.     Of the eight correlations shown in Table 1.9, all but one of the correlations were

                                                24
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 25 of 29



in the predicted direction and statistically significant. There was a reasonable explanation for the

one correlation that was low, in the opposite direction and not statistically significant. See

Paragraphs 34-35. Based on my 40 plus years of experience as a professional data analyst I

would call the correlation coefficients in Table 1.9 (except for 0.06) moderate to high by social

science standards.

 Table 1.9 Summary of Statistical Relationships between Census Self-Response Rates

             and Census Accuracy (Net Undercount Rates and Omissions Rates)

        Correlation between Self-Response Rates and:                       Correlation Coefficient

       2010 Eight Demographic Groups Net Undercount                                  -0.78

          2010 Eight Demographic Groups Omissions                                    -0.86

               2010 States Net Undercount Rates                                      0.06

                  2010 States Omissions Rates                                        -0.63

                2000 Eight Demographic Groups                                        -0.97

               2000 States Net Undercount Rates                                      -0.66

                1990 Seven Demographic Groups                                        -0.61

               1990 States Net Undercount Rates                                      -0.56

      Note correlations in BOLD are statistically significant at the .10 level or higher.



       49.     Social scientists typically look for four elements to show causation. First, that the

causal agent (referred to as the independent variable by scientists) occurs prior in time to the

thing that it is causing (referred to as the dependent variable by scientists); second, that there is

an association or correlation between the causal agent and the thing being caused; third, that

intervening mechanisms linking the independent variable and the dependent variable can be


                                                  25
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 26 of 29



clearly specified; and finally that other potential explanations have been controlled.

       50.     My analysis satisfies three out of four of these elements. Self-response occurs

prior in time to net undercounting, the self-response rate is moderately to highly correlated with

net undercounting, and the intervening mechanism is the fact that groups with lower self-

response rates have a higher share of their population counted in the NRFU operation which

generates less accurate data. The only element my analysis does not address is need to control

for other potential explanations. The inability to control for all other potential explanations is

common in social science research because there are legal and ethical restrictions on how much

people can be manipulated for research purposes. The way to control for all other possible

explanations is through a randomized control trial (“RCT”). However, the Census Bureau,

which is best positioned to conduct an RCT, has not conducted any such RCT measuring the

relationship between self-response and undercounting. My analysis evaluates the relationship

between self-response rates and census accuracy with best available data, and shows there is a

strong robust relationship between self-response and Census accuracy; namely groups that have

lower self-response rates have higher net undercount and omissions rates.

       51.     I did not attempt to use this analysis to predict the exact increase in net

undercounts and omissions for the 2020 Census. The exact predictions are not the point. The

preponderance of evidence clearly shows there would be an increase in net undercounts and

omissions because of the addition of the question on citizenship. The point is the preponderance

of evidence from past empirical relationships indicates the decrease in self-response rates for

households with one or more noncitizens will lead to an increase in net undercounts and

omissions. The important point is that there will be a differential impact on Census accuracy, not

the magnitude of that differential. The magnitude of the correlations varies from one Census to



                                                 26
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 27 of 29



the next, but they are consistent in showing a negative correlation between self-response rates

and census accuracy.

        52.     The consistency of the correlation (7 out of 8 observations) across multiple

Censuses, demographic groups and states, is illustrative of a consistent relationship over time.

The analysis demonstrates a clear pattern in the relationship between self-response and

undercount rates. While there is some uncertainty in these data (as with all data), uncertainty

typically reduces the likelihood of finding a correlation. But here, my analysis demonstrates a

correlation in spite of this uncertainty, providing further proof that the relationship is real.

        53.     The empirical relationship between self-response rates and Census accuracy (net

undercounts and omissions) has been recognized by others. The Census Bureau Task Force on

the Undercount of Young Children concluded, “Research suggests that areas with lowest levels

of cooperation have higher levels of coverage and nonresponse error.” See Final Task Force

Report (PX-346), at ii. In a Census Bureau Working Paper Word notes: “…response rates and

net undercount rates may be causally linked…” See PX-343 at 1.

        54.     The connection between self-response rates and Census accuracy is underscored

by the Census Bureau’s decision to use a self-response related measure to identify Hard-to-Count

areas in the 2020 Census. The Census Bureau’s Low-Response Score, developed by Erdman and

Bates, is based on the Mail Return Rates in the 2010 Census. In describing the Low Response

Score the Census Bureau has stated that “[t]his score identifies Block Groups and Tracts whose

characteristics predict low Census Mail Return Rate and are highly correlated (negatively) with

Census and survey participation.” See PX-345 at 4. The implicit association here is that areas

where self-response rates are low are more difficult to enumerate.

        55.     It is easy to understand why the relationship between low self-response rates and



                                                  27
      Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 28 of 29



Census accuracy exists. Households that do not self-response end up in the NFRU pool where

the Census Bureau may have to rely on a proxy response. A recent Census Bureau White Paper

addressing the potential impact of adding a citizenship question to the Decennial Census

indicates they expect 21 percent of households with at least one noncitizens who do not self-

respond will end up being counted by proxy responses. See Brown et al., Understanding the

Quality of Alternative Citizenship Data Sources for the 2020 Census, 2018, at 42. The Census

Bureau White Paper also shows that the quality of data from the self-response portion of the

Census is much more accurate than the data collected in NRFU and/or proxy response portion.

See Id. at Table 42. The data showed that 97.3 percent of the responses from the Mailout/Mail

back portion of the Census were correct, as compared to just 70.2 percent of those from the

NRFU proxy responses.

IV.    CONCLUSION

       56.     The Census Bureau stipulates that the addition of the citizenship question on the

2020 Census questionnaire will lower self-response rates for households with one or more

noncitizens. The preponderance of empirical evidence from the 2010, 2000 and 1990 Census

shows lower self-response rates lead to higher net undercount rates and omissions rates.

       57.     The Census Bureau has asserted that the people who do not self-respond will be

picked up in the NRFU operation. However, there are two flaws in this assertion. Among other

things, NRFU does not address people left off census questionnaires for households that self-

respond. It assumes that everyone in a responding household is included on the census

questionnaire and it ignores the likely differential impact of noncitizens in this stage of the data

collection process. This is inconsistent with evidence from the 2010 Census. For example, a

study by U.S. Census Bureau based on matching young children found in the Post-Enumeration



                                                 28
         Case 1:18-cv-02921-JMF Document 507-1 Filed 11/07/18 Page 29 of 29



   Survey to records from the 2010 Census shows that more than 84 percent of young children

   missed in the Census lived in households that were included in the census (or at least their

  household was included in the Master Address File and they received a questionnaire). See

  Assessing Net Coverage Error for Young Children in the 2010 US. Decennial Census, PX-339.

          58.     Dr. Abowd suggests in his expert report that all the people in nonresponding

  households will be captured in the NRFU portion of the Census. But the Non-Response Follow

  Up operation has not mitigated low response rates in the past so there is no reason to believe it

 will do so in the 2020 Census. Non-Response Follow Up has not worked to perfection in the

 past, and there is no reason to believe that it will solve the issue of low self-response rates among

 households with one or more noncitizens. Data collected in the NFRU portion of the Census is

 less accurate than that collected in the self-response portion. Decreased self-response translates

 into more omissions and increased undercount of those populations with reduced self-response

rates.



I declare under penalty of perjury that the foregoing is true and correct.


Executed on:    __.._t++-LI_(_ _. 2018
                    I


                                                    ()Iv       I t!/y---
                                                      William O'Hare




                                               29
